                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA                    Case No. 1:20-MJ-00034-LDA
             v.
 DAVID ADLER STAVELEY, a/k/a                 FILED UNDER SEAL
 “Kurt Sanborn,” a/k/a “David
 Sanborn”


                   GOVERNMENT’S MOTION TO WITHDRAW ITS
                        MOTION FOR REVOCATION OF
                     RELEASE AND ORDER OF DETENTION

        The government respectfully moves this Court to withdraw the motion filed on

May 9, 2020 to revoke defendant’s bond and detain him pending trial. That motion was

based on the reporting of a former girlfriend of defendant, C.P., who informed law

enforcement that she felt harassed and intimidated by defendant following his arrest in

this case. C.P. was particularly concerned with defendant’s unplanned arrival at her

house in Essex, Connecticut on May 8, 2020. Following the initial reports from C.P., the

government was concerned for her safety and moved this Court to revoke defendant’s

bail.

        Following the filing of the motion for revocation, the government had additional

conversations with C.P. and was provided with numerous text messages between C.P.

and the defendant. While the government understands C.P.’s concerns, they appear to

be based primarily on publicly available reporting of defendant’s prior conduct.

Although defendant did send C.P. numerous text messages following his arrest and
showed up at her house uninvited on May 8, there is insufficient evidence to prove that

defendant acted in an objectively intimidating or harassing manner toward C.P.

      Accordingly, the government respectfully moves to withdraw its motion to

revoke defendant’s bail. The government intends to file shortly a new motion to modify

defendant’s release conditions to include home confinement with electronic monitoring

based on defendant’s unauthorized trip to Connecticut.



                                               Respectfully submitted,

                                               AARON L. WEISMAN
                                               United States Attorney




                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               50 Kennedy Plaza, 8th Floor
                                               Providence, RI 02903
                                               401-709-5000 (tel)
                                               401-709-5001 (fax)




                                           2
                            CERTIFICATION OF SERVICE

      On this 11th day of May, 2020, I caused the within Government’s Motion to
Withdraw to be filed electronically and it is available for viewing and downloading
from the ECF system.




                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5000
                                                     Fax (401) 709-5001
                                                     Email: Lee.Vilker@usdoj.gov




                                           3
